718 S.E.2d 395 (2011)
STATE of North Carolina
v.
Jacques Craig FLOYD.
No. 425P11.
Supreme Court of North Carolina.
November 9, 2011.
Anne Goco Kirby, Assistant Attorney General, for State of North Carolina.
Jacques Craig Floyd, for Floyd, Jacques Craig.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 6th of October 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."